Third District Court of Appeal
                               State of Florida

                        Opinion filed March 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-286
              Lower Tribunal Nos. 19-7905 SP & 20-251AP
                          ________________


              Progressive American Insurance Company,
                             Appellant,

                                     vs.

       Columna Inc./Thomas Roush, M.D., a/a/o Andrea Mejia,
                           Appellee.


    An Appeal from the County Court for Miami-Dade County, Michaelle
Gonzalez-Paulson, Judge.

     deBeaubien, Simmons, Knight, Mantzaris & Neal, LLP, and Kenneth
P. Hazouri (Orlando), for appellant.

    Landau & Associates, P.A., and Todd A. Landau and Matthew
Emanuel (Sunrise), for appellee.


Before LOGUE, SCALES and GORDO, JJ.

     PER CURIAM.
        Appellant Progressive American Insurance Company (“Progressive”),

the defendant below, challenges a final summary judgment entered in favor

of appellee, plaintiff below, Columna Inc./Thomas Roush, M.D, a health care

provider that was assigned the personal injury protection (“PIP”) benefits of

Progressive’s Insured, Andrea Mejia. The parties’ competing summary

judgment motions were heard by the trial court on July 27, 2020, and, in

reliance upon Geico v. Accident & Injury Clinic Inc., 290 So. 3d 980 (Fla. 5th

DCA 2019), the trial court determined that Progressive was required to pay

80% of the amount adopted in the statutory fee schedule, 1 rather than 80%

of the amount billed by appellee.

        Neither the trial court, nor the parties, though, had the benefit of the

Florida Supreme Court’s recent opinion in MRI Associates of Tampa, Inc. v.

State Farm Mutual Automobile Insurance Co., 46 Fla. L. Weekly S379, 2021

WL 5832298 (Fla. Dec. 9, 2021) (“MRI”). Although we employ a de novo

standard of review when reviewing a trial court’s adjudication of a summary

judgment motion pertaining to an interpretation of the PIP statute, 2 we prefer

here to allow the trial court, in the first instance, to adjudicate the parties’


1
    See § 627.736(5)(a)1., Fla. Stat. (2018).
2
 Rivera v. State Farm Mut. Auto. Ins. Co., 317 So. 3d 197, 202 (Fla. 3d DCA
2021).


                                        2
competing motions in light of MRI, 3 and we express no opinion on the merits

of those motions. We, therefore, reverse the challenged judgment and

remand for the trial court to consider the parties’ competing motions in light

of MRI.

      Reversed and remanded with instructions.




3
 See e.g. Alvarez v. Food Lion, Inc., 805 So. 2d 1032, 1033 (Fla. 2d DCA
2001); HJC Corp. v. Gallardo, 3D20-1837, 2022 WL 790278 (Fla. 3d DCA
Mar. 16, 2022).

                                      3